             Case 2:19-cv-02265-JD Document 22 Filed 11/25/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Date of Notice: November 25, 2020

 LAP DISTRIBUTORS, INC.,                                     CIVIL ACTION
 a Pennsylvania corporation, individually
 and on behalf of all others similar situated,
                       Plaintiff,

                v.                                           NO. 19-2265

 QUADISCO, INC., doing business as
 “QUADIS VOICE & DATA SOLUTIONS,”
 a Pennsylvania Corporation,
                    Defendant.

                                              NOTICE

       Please be advised that a TELEPHONE SCHEDULING CONFERENCE is SCHEDULED
for Thursday, January 07, 2021, at 3:00 P.M., with the Honorable Jan E. DuBois. The telephone
conference will not be on the record. Counsel shall contact the Courtroom Deputy regarding the
coordination of the telephone conference.
       Counsel shall meet and confer and shall submit a joint proposed schedule for all further
proceedings to the Court at least two days prior to the conference. Do not docket the proposed
schedule.
                                            Sincerely,
                                            s/ Ms. M. Hull
                                            Courtroom Deputy Clerk to Judge Jan E. DuBois
                                            267-299-7339

cc:    Adam Troy Savett, Esquire
       Douglas Evan Ress, Esquire
       Brandon S. Harter, Esquire
